    Case 1:19-cv-00093-WKW-CSC Document 13 Filed 04/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

A. J. HATCHER,                          )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 1:19-CV-93-WKW
                                        )                [WO]
WALLY OLSON, RON NELSON,                )
and STEVE BAXLEY,                       )
                                        )
             Defendants.                )

                                    ORDER

      On April 7, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 7.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 30th day of April, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
